Citation Nr: 0434262	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-11 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, to include as secondary to the service-connected 
right knee disability.

2.  Entitlement to a rating in excess of 20 percent disabling 
for status post arthroscopy of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
disabling for left knee instability.

4.  Entitlement to an initial rating in excess of 20 percent 
disabling for right hip sclerotic metastatic lesions.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to October 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The RO denied entitlement to service connection for left hip 
pain and granted service connection for left knee instability 
with a 10 percent rating effective February 2002.  The RO 
continued a 20 percent disabling rating for status post 
arthroscopy of the right knee with mild degenerative 
arthritic changes and instability.

In February 2003 the RO granted service connection for right 
hip sclerotic metastatic lesions and assigned a 20 percent 
rating effective October 2002.

The veteran is appealing the original assignment of a 10 
percent rating for his left knee and the 20 percent rating 
for his right hip following an award of service connection.  
As such, the severity of the disabilities at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
VCAA notification letters were mailed to the veteran in 
February and November 2002.

A preliminary review of the record discloses that additional 
evidence has been associated with the claims folder since the 
May 2003 statement of the case (SOC) was provided to the 
veteran.  It does not appear that the RO issued a 
supplemental statement of the case (SSOC), which reviewed the 
newly submitted evidence.

The purpose of a SSOC is to inform the veteran of any 
material changes in, or additions to, the information 
included in the statement of the case (SOC), or any prior 
SSOC.  38 C.F.R. § 19.31 (a).  In the instant case, VA 
outpatient treatment records and x-ray reports dated between 
1994 and 2004, as well as a December 2003 VA joints 
examination, were associated with the claims folder after the 
issuance of the May 2003 SSOC.  As the additional evidence is 
pertinent to the matters upon appeal, a SSOC must be prepared 
which considers the evidence delineated above. 38 C.F.R. 
§ 19.31 (b).


With regard to the veteran's claim of entitlement to service 
connection for a left hip disorder, the Board finds that a VA 
examination is necessary in order to properly assess the 
merits of the veteran's claim.  Under the VCAA, it is 
specifically delineated that an examination is necessary to 
make a decision on a claim, if the evidence of record 
contains the following: (1) competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability and (2) the evidence indicates the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service, but (3) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  

In the instant case, the veteran contends that his service-
connected right knee disorder has led to impairment of his 
left hip.  VA outpatient treatment records dated in April 
2001 contain complaints of left hip pain, which the provider 
felt might be secondary to the right knee.  A 2003 x-ray of 
the veteran's left hip shows several rounded areas of 
increased bone density or sclerotic bone islands, which were 
felt to be very similar to those seen on accompanying films 
of the right hip.  

The Board notes that in a February 2003 rating decision, 
service connection was awarded for right hip sclerotic 
metastatic lesions as secondary to the service-connected 
bilateral knee disabilities.  The award was based on a 
December 2002 VA examination, which opined it was more likely 
than not that his right hip, was secondary to the bilateral 
knees.  X-ray evidence revealed scattered focal sclerotic 
lesions throughout the region of the right hip.  Upon remand, 
the veteran should be afforded a VA examination for the 
purposes of determining the etiology of any currently 
diagnosed disorders of the left hip, to include whether or 
not they are the result of the service-connected bilateral 
knee disabilities.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).


Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his 
bilateral knees and hips since 2003.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.



Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C. § 5103A(b)(2).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the etiology 
of any left hip disorders, which may be 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.




It is requested that the examiner address 
the following medical issues:

Is it at least as likely as not that any 
chronic acquired left hip disorder(s) 
found on examination is/are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby; or 
is/are proximately due to, the result of, 
or aggravated by the service-connected 
bilateral knee disabilities.

It is requested that the examiner provide 
complete rationale for all opinions 
expressed. 

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until the VBA AMC notifies him; however, the veteran 
is hereby notified that failure to report for any scheduled 
VA examination  without good cause shown may adversely affect 
the outcome of his claims on appeal, and may result in a 
denial(s).  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


